 

-e

je Case 4:20-cv-ONICTEDt ugtaTes Filed BOSWAIZOTZ0 (OURSD Page 1 of 2
Me THe
SOUTHERN DUSTArcr 4 HoosToON DrvEsPad
KONALD THOMAS ORACOS
PETLTITONER
V.
ED GDNZALED, United States Courts

THE STATE OF TEXAS, CAUSE ND.

TEXAS DEPT. OF CRIMINAL QuSTICE
BOARD OF PARDONS AND PAROLE

ESPON DENS

|
|

HARRIS CDUNTY SHERCEF DEPT, | Southern HED" of Texas
| sik 20 2020

David J. Bradley, Clerk of Court
PETCTION FoR WRET be HABEAS CoR&P05 ONDER LE OSC} 2741 OR AN THE ALTERNATVE 2H uses (334

_ RxS0E \
AMA FOUNAME? RONALD THOMAS ORZALOS 1 = =
(b) OTHEC NAMES USEDS RONNIE DRA Cos, RONALD THOMAS DRACOS

LOI PLALE. DE CONFINEMENT? KARRTS LOONTY SHERLEE DEPARTMENT
(b) ADOZESS 3 1100 BAKER SREET, 7 HOUSTON TEXAS 77002
(C) LOENTEELCATIAN NUMBEZS OL715E20

3S xcAM BEN NELD BY STATE AUTHOR ITLES

4, AM A PZERTAL DETATWEE AND ON PAROLE

(CQ) FoR THE SENTENCE KAM ON PAROLE Fo? & WAS SENTENCED IO THE 1798 Deere CoLer
CN HARRIS COONTY TEXAS Located AT “Lot CAROLINE, KdustoN TEX4s po 002
(b) THAT NOUET NomBER WASMISH S215"

(c) To WAS SENTANLED ON OHA B/LOLD tod BYZS TOLD weet GRPCRES AN oVi3/201L0

tHE OettSton AMD NCR Bea SHALLEMCE? NDW ARE BELdU!

£.(o) EL. CHALLENGE MY PRETRIAL PETENTION
T CAMALLENGE MY DETATANE?

bo, MorE <NFORMATION AKouT THE DECGEZOA\ 02 ACTION ae INST WE! Preecet

4. SHERTFE EX GONZALEZ, HARRIES COONTY SKHERCEE OEenetMeT

VL. TEXAS DERARIMEN BE CRLMINALS Sere PAROLE DINTSKON ?.0, BOX VA4O4. Carrera STATA
AUSTIN, TEXAS 7 B71

Cb) 4, HARKRES CounryY DISTRICT Cover tes CASE Numeek 4 | bSb4L%
. TEXAS DEPARTMENT OF CREMEINAL SUSTLCE 4E OUIG BOTS

(c) THE DECTSEONS EAM CHALLENCENCr

. £ CHALLENGE MY DETENTTBN BECAUSE OF DANGER? (50 To ME BY THE Covrdl4a
PANDEMEC. MY CONTENUED DETENTEON VILATES MY ECFTY AMEND 7 KLGHTS. BY
) EXPDSING ME To SuRSTATCAL RrSKS OF TULNESS AND DEATH.

T WAS ComMTTED To Costodby ON 16718/ 72014 .
7. EreST APPEAL. OR GREEVANCE EkWuotionl 0 ADMINIS RAVE REMEDIES
(C) Perrone? ELLED th DEFENDANTS MOTTON FOR PERSONAL Bond

A. TN tHE VLUNO DLSTACCT CouRT OF WARTS COONTY TEXAS
2. THId MOTION WAS MATUZO To THE DISTRECT CLERKS OFFRE Off 03/15/2020
3. THE CASE NUMBER To THAT MOTION T5 #1504278

H, THE Coutt HAS FATLED To RULE ON MOTION FoR PERO NAL BAND™ 5047S
5. AS OF NOW O4/IN/7OX

be PercCLDNek NUTCFLED THE GRIWANGE BOAR? AND PROOR Th THE GLA AWE
BIAKD NOTCFZCATAV Was SEMT TO FSH SUED TUT AN UE Near

10 THE LAW LFEOKY OR 2.0-4\; 1331 LMS HS Ws
Do ltr! MALAM Y. ADDOCE NES ReRUES i wo Ace OND ELMO 0
D

NELACALY MAERENS HWE WON wll. Maiicly bye SOME
gh - oe ot _ - . - . .
po (~) Case 4:20-cv-01400 pockhéhe1 Filed on 04/20/20 in TXSD_ Page 2 of 2
AA

| THIS Morton LD RATSEO THE ISSVE DE THE INNECAMS RISK OF CaNTRACTOAS

COVID 1% \INNELE CONBINED HERE AT THE saci AS WELL AS THE DUN EWV ENT
DANGER THAT THIS RISEACE IPSES To 215 STANCE ID HAVEAGHAM A}
B. N/&

4,N/A

10. LAM Nor CHALLENGING THE VALIDITY NeR THE SEM ANCE DF A CONVILTCONAT THIS
To Ee ‘
|

le wo Case HAS NoTHIVG Te Po WITH tui cacrsranon.
iL. A

THE (founds FoR MY CHALLENG E IN THIS Perrercon ACE AS FALLOWS :
- LADSES OF ACTION .
|B, Cc2OOND ONE?

CESPONDENTS ARE IN ELAGARANT \ICOLATION OF MY Frere AMENDMENT
CIEHTS TO SUR<cATEVE AND PROCEDURAL DUE PROCESS. GNLAWSFUL PUNTQHIMAIT,
FREEDOM ERomMt CRUEL _TAEATMENT AND ONREASONABLY PaOK CONDETIO NS

OF CONFTNEMENT,

(Q) SUPPORTINE FACTS:

LHARRTS COUNTY GHECREF ED GONZALEZ HAS MADE Tr PUBLICLY MOWN
THAT HE FEARS Fot THE SAFETY OF THMATIES AND STAFE OF THE HARES
COONTY YATCLAS WELL AS HTS TNABKLLITY Td STOP THE W2Lp RE
CPRBO DF COVED 19 cw HTS LOCK-O?. HE HAS ALSO STATED THAT HE

AS WELL AS THE MEDECAL SECVECESC IN THE DALL AND ALSO AMOON A

Wauston TX. AND BARS COUNTY KIODLD Not BE ABLE TD ADECUTELY
MEDICALY TREAT TNE CNMATES DNAE THE cWEVITTABLE <PREAD ne
LDVLd 1% TOOK OR TAKES PLACE DN THE SATL, MMLATOON DE ALMOST
BOOD ICAM\ATES. THIS SH

WOULD NOTANLY OVERWELM THE SAL
Aor ALSO THE MEOKCAL FACLLITIES ARDDND THE COUNTY, Due TO

IMMENSE CAPACETY OF THE SARL AND THE NABILEETY Fad SACTAL.
DISTANCING THES T&A MEDKCAL CRESTS KECALDSE SOCTAL OXSTANCINGE
AS WELL AYGrene Me ASDZES HAE THE ONLY DEFENCE To COND (%, THRE
MEASURES ARE ACEEOINGLY OreFeErCOLT Te Not TMPOSCTALE ~EN NAP RTS:
COONTY SACL. WHERE ~cAWMATES/FETCIBNERS CHARE STINKS, SCQWEIC, TOLLETS ;
OM

ONAL EATING SURRACES AND EVERY SDRArALE 15 PRED OMENATLY MADE
or BTATINLESS STEEL WHEKE THE VIRUS TS SAO TO LUVE THE Lav

GEST ON.
ce WHILE SLEEPING PERCTIUNERS ARE CoNStDDECABLY LESS cla bo FECTARKT.
NYA GROOND ONE WAC SHrPORTEN AND PRESENTEDICN THE FILED MOTION.

feQuest ENC LELTEE

(EMCTTANER REQUESTS A TEM PLARY RESTRATALIING ORDER REALUTKING
THAT THE RESANDENTS RELEASE

TM ON HIS OulN VE Ee
AnD RErRATN FOOM CE-OETALNING Um foR THE PENANG BE
CROMENALPROCLEEDINGS » :

DECLACITION UNDER. PENATY OF PERS URY

THES PETITION WAS PACED IN NARSES COUNTY S ATL MAIL SYSTEM ON SUNDAY APRIL (1/LDLO

TL DECLALKE DAWER PenAuTY pe PERSURY THAT TAM THE PETLTIONE?: T AVE Ware,
KE REAO AND PROOFED THIs PEYITCAN AND THE TNOKMATION £5 tROE AND CaRrecT. T onoe2scand
THAT A FALSE STATEMENT OF A MUATERCAL MAY SERVE WS Bats FOL UenBECUTtAA RR eZSOZy,

pare 04/12/2020

 

 

 

 
